Name: Commission Regulation (EEC) No 714/83 of 29 March 1983 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  accounting;  trade policy
 Date Published: nan

 30 . 3 . 83 Official Journal of the European Communities No L 83/27 COMMISSION REGULATION (EEC) No 714/83 of 29 March 1983 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 704/83 (4), lays down in Articles 6 (2) and 24 ( 1 ) the factors concerning storage costs, particularly fixed costs and cold storage costs ; whereas the latter amounts should be adjusted to take account of their movement ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . In Articles 6 (2) (a) and 24 (3) (a), '23,83 ECU' shall be replaced by '26,00 ECU'. 2. In Articles 6 (2) (b) and 24 (3) (b), '0,44 ECU' shall be replaced by '0,45 ECU'. 3 . In Articles 6 (2) (c) and 24 (3) (c), ' 13 %' shall be replaced by ' 11 % '. 4 . In Article 24 (3) (d), '7,50 ECU' shall be replaced by '0 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 140, 20 . 5 . 1982, p. 1 . O OJ No L 90, 14. 4. 1969, p. 12 . V) OJ No L 82, 29 . 3 . 1983, p. 13 .